Name: Commission Regulation (EEC) No 30/84 of 5 January 1984 altering the export refunds on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 4/20 Official Journal of the European Communities 6 . 1 . 84 COMMISSION REGULATION (EEC) No 30/84 of 5 January 1984 altering the export refunds on products processed from cereals and rice the Commission that the export refunds at present in force should be altered as shown in the Annex to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular the fourth subparagraph of Article 16 (2) thereof, Having regard to Council Regulation (EEC) No 1418 /76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1566/83 (4), and in particular the fifth sub ­ paragraph of Article 17 (2) thereof, Whereas the export refunds on products processed from cereals and rice were fixed by Regulation (EEC) No 3706/83 (*), as amended by Regulation (EEC) No 3723/83 (6) ; Whereas it follows from applying the rules, criteria and other provisions contained in Regulation (EEC) No 3706/83 to the information at present available to HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 (d) of Regulation (EEC) No 2727/75 and in Article 1 ( 1 ) (c) of Regulation (EEC) No 1418/76 and subject to Regulation (EEC) No 2744/75 (^ as fixed in the Annex to amended Regulation (EEC) No 3706/83 , are hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 6 January 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 January 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14 . 6 . 1982, p. 1 . ( 3) OJ No L 166, 25 . 6 . 1976, p. 1 . (4) OJ No L 163 , 22 . 6 . 1983 , p. 5 . O OJ No L 369 , 30 . 12 . 1983 , p. 15 . (6) OJ No L 370 , 31 . 12 . 1983 , p. 10 . O OJ No L 281 , 1 . 11 . 1975, p . 65 . 6. 1 . 84 Official Journal of the European Communities No L 4/21 ANNEX to the Commission Regulation of 5 January 1984 altering the export refunds on products processed from cereals and rice (ECU/tonne) Number in nomenclature used for refunds Nomenclature in simplified wording Refund 11.01 C (I) Barley flour, of an ash content, referred to dry matter, not exceeding 0,9 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9 % by weight 60,05 11.01 C (II) Barley flour not included under No 11.01 C (I)  11.01 D (I) Oat flour, of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of a crude fibre content, referred to dry matter, not exceeding 1 ,8 % by weight, of a moisture content not exceeding 11 % and of which the peroxydase is virtually inactivated 44,82 11.01 D (II) Oat flour not included under No 11.01 D (I)  11.01 E (I) Maize flour, of a fat content, referred to dry matter, not exceeding 1,3 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,8 % by weight 76,89 11.01 E (II) Maize flour, of a fat content, referred to dry matter, exceeding 1,3 % but not exceeding 1,7 % by weight and of a crude fibre content, referred to dry matter, not exceeding 1 % by weight  11.01 E (III) Maize flour not included under No 11.01 E (I) and (II)  11.01 F Rice flour  11.02 A III (a) Barley groats and meal , of an ash content, referred to dry matter, not exceeding 1 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9 % by weight 62,05 11.02 A III (b) Barley groats and meal not included under No 11.02 A III (a)  11.02 A IV (a) Oat groats and meal , of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of a tegument content not exceeding 0,1 % , of a moisture content not exceeding 1 1 % and of which the peroxydase is virtually inactivated 44,82 11.02 A IV (b) Oat groats and meal not included under No 11.02 A IV (a)  . 11.02 A V (a) Maize groats and meal , of a fat content, referred to dry matter, not exceeding 0,9 % by weight and a crude fibre content, referred to dry matter, not exceeding 0,6 % by weight (') 98,86 11.02 A V (b) Maize groats and meal , of a fat content, referred to dry matter, not exceeding 1 ,3 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,8 % by weight (') 76,89 11.02 A V (c) Maize groats and meal , of a fat content, referred to dry matter, exceeding 1,3 % by weight but not exceeding 1 ,7 % by weight and of a crude fibre content, referred to dry matter, not exceeding 1 % by weight (') 65,90 11.02 A VI Rice groats and meal  1 1 .02 B I a) 1 (aa) Hulled (shelled or husked) barley, of an ash content, referred to dry matter, not exceeding 1 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9 % by weight (2) 60,05 11.02 B I a) 1 (bb) Hulled (shelled or husked) barley not included under No 1 1 .02 B I a) 1 (aa) (J)   1 1 .02 B I a) 2 (aa) Clipped oats  No L 4/22 Official Journal of the European Communities 6. 1 . 84 (ECU/tonne) Number in nomenclature used for refunds Nomenclature in simplified wording Refund 1 1.02 B I a) 2 bb) (1 1 ) Hulled (shelled or husked) oats , of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of tegument content not exceeding 0,5 % of a moisture content not exceeding 1 1 % and of which the peroxydase is virtually inactivated (2) 39,84 1 1 .02 B I a) 2 bb) (22) Hulled (shelled or husked) oats, not included under No 11.02 B I a) 2 bb) (1 1 ) (2)  11.02 B lb) 1 (aa) Hulled and sliced or kibbled barley, of an ash content, referred to dry matter, not exceeding 1 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9 % by weight ('GrÃ ¼tze' or 'Grutten') (2) 60,05 11.02 Bib) 1 (bb) Hulled and sliced or kibbled barley, not included under No 11.02 B I b) 1 (aa) ('GrÃ ¼tze' or 'Grutten') (2)  1 1 .02 B I b) 2 (aa) Hulled and sliced or kibbled oats , of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of a tegument content not exceeding 0,1 % , of a moisture content not exceeding 1 1 % and of which the peroxydase is virtually inactivated ('GrÃ ¼tze' or 'Grutten') (2) 42,33 1 1.02 B I b) 2 (bb) Hulled and sliced or kibbled oats not included under No 1 1.02 B I b) 2 (aa) ('GrÃ ¼tze' or 'Grutten') (2)  1 1.02 B II a) ( 1 ) Hulled (shelled or husked) wheat, not sliced or kibbled (2)  11.02 B II c) ( 1 ) Hulled and sliced or kibbled maize of a fat content, referred to dry matter, not exceeding 0,9 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,6 % by weight ('gruetze' or 'grutten ') (2) 82,38 11.02 C III (a) Pearled barley, of an ash content, referred to dry matter, not exceeding 1 % by weight (without talc)  1 st category (3) 80,06 1 1.02 C III (b) Pearled barley, of an ash content, referred to dry matter, not exceeding 1 % by weight (without talc)  2nd category (3) 64,05 11.02 C IV Pearled oats (3)  1 1.02 D I Wheat not otherwise worked than kibbled 37,00 11.02 D II Rye not otherwise worked than kibbled 28,00 1 1 .02 E I b) 1 (aa) Flaked barley, of an ash content, referred to dry matter, not exceeding 1 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9 % by weight 60,05 11.02 E lb) 1 (bb) Flaked barley not included under 1 1 .02 E I b) 1 (aa)  1 1 .02 E I b) 2 (aa) Flaked oats , of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of a tegument content not exceeding 0,1 % , of a moisture content not exceeding 1 2 % and of which the peroxydase is virtually inactivated 49,80 1 1 .02 E I b) 2 (bb) Flaked oats , of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of a tegument content exceeding 0,1 % but not exceeding 1,5 % , of a moisture content not exceeding 12 % and of which the peroxydase is virtually inactivated 39,84 1 1 .02 E I b) 2 (cc) Flaked oats not included under Nos 1 1 .02 E I b) 2 (aa) and 1 1.02 E I b) 2 (bb)  ex 11.02 E II c) ( 1 ) Flaked maize, of a fat content, referred to dry matter, not exceeding 0,9 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,7 % by weight 87,87 6 . 1 . 84 Official Journal of the European Communities No L 4/23 (ECU/tonne) Number in nomenclature used for refunds Nomenclature in simplified wording Refund ex 11.02 E lie) (2) Flaked maize , of a fat content, referred to dry matter, not exceeding 1,3 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,8 % by weight 71,40 ex 11.02 E lie) (3) Flaked maize , of a fat content, referred to dry matter, exceeding 1,3 % but not exceeding 1,7 % by weight and of a crude fibre content, referred to dry matter, not exceeding 1 % by weight 1 1 .02 E II d) 1 Flaked rice  11.02 F III Barley pellets  11.02 F IV Oat pellets  1 1.02 F V Maize pellets 11.02G I Wheat germ, whole, rolled , flaked or ground 16,12 11.02 G II Germ of cereals other than wheat, whole , rolled, flaked or ground 13,73 1 1 .07 A I a) Unroasted malt, obtained from wheat, in the form of flour 114,76 11.07 A II a) Unroasted malt, other than that obtained from wheat, in the form of flour 71,25 11.08 A I Maize starch 57,17 11.08 All Rice starch (*) 52,17 11.08 A III Wheat starch 80,70 11.08 A IV Potato starch (6) 57,17 11.08 A V Starches other than maize, rice , wheat, or potato starch  11.09 A Dried wheat gluten , of a protein content, referred to dry matter, of 82 % or more by weight (N x 6,25) 98,30 17.02 B II a) Glucose and malto-dextrine, other than glucose containing, in the dry state , 99 % or more by weight of the pure product, in the form of white crystalline powder, whether or not agglomerated (4) 74,57 17.02 B II b) Malto-dextrine and malto-dextrine syrup ; glucose and glucose syrup not contain ­ ing, in the dry state , 99 % or more by weight of the pure product, other than glucose in the form of white crystalline powder, whether or not agglomerated (4) 57,17 17.02 F II a) Caramel , other than caramel containing 50 % or more by weight of sucrose in the dry matter, in the form of powder, whether or not agglomerated 78,12 17.02 F lib) Caramel , other than caramel containing 50 % or more by weight of sucrose in the dry matter, other than in the form of powder 54,33 21.07 F II Flavoured or coloured glucose syrup, and malto-dextrine syrup 57,17 23.02 A I a) Brans sharps and other residues derived from the sifting, milling or working of maize or rice of a starch content not exceeding 35 % by weight 12,75 23.02 A I b) 2 Brans , sharps and other residues derived from the sifting, milling or working of maize or rice , of a starch content exceeding 35 % by weight, and not having under ­ gone a denaturing process , or of a starch content exceeding 45 % by weight and having undergone denaturing process 12,75 23.02 A II a) Brans , sharps and other residues derived from the sifting, milling or working of cereals other than maize or rice , of a starch content not exceeding 28 % by weight and of which the percentage which passes through a sieve with an aperture of 0,2 mm does not exceed 10 % by weight or of which the sifted product has an ash content, calculated on dry matter, not exceeding 1,5 % by weight 12,75 23.02 A lib) . Brans , sharps and other residues derived from the sifting, milling or working of cereals other than maize or rice , not included under No 23.02 A II a) 12,75 23.03 A I Residues from the manufacture of starch from maize (excluding concentrated steeping liquors), of a protein content, calculated on dry matter, of 63 % or more by weight (N x 6,25) 28,41 No L 4/24 Official Journal of the European Communities 6 . 1 . 84 (') The export refund is paid in respect of maize , groats and meal :  of which a percentage not exceeding 30 % passes through a sieve with an aperture of 315 microns,  of which a percentage not exceeding 5 % passes through a sieve with an aperture of 1 50 microns . (2) 'Hulled grains' are grains corresponding to the definition given in the Annex to Regulation (EEC) No 821 /68 (OJ No L 149, 29 . 6 . 1968 , p. 46). (3) 'Pearled grains' are grains corresponding to the definition given in the Annex to Regulation (EEC) No 821 /68 (OJ No L 149, 29 . 6 . 1968 , p. 46). (4) Pursuant to Regulation (EEC) No 2730/75 the product falling within subheading 17.02 B I enjoys the same export refund as the product falling within subheading 17.02 B II . (*) The export refund is granted on products falling within this subheading which have a starch content of not less than 85 % by weight . (*) The export refund is granted on products falling within this subheading which have a starch content of not less than 78 % by weight.